Case 19-13273-VFP                    Doc 527        Filed 07/07/20 Entered 07/07/20 12:47:36               Desc Main
                                                   Document      Page 1 of 2
                                                                                  DALE E. BARNEY
                                                                                  Director

                                                                                  Gibbons P.C.
                                                                                  One Gateway Center
                                                                                  Newark, New Jersey 07102-5310
                                                                                  Direct: (973) 596-4557 Fax: (973) 639-6234
                                                                                  dbarney@gibbonslaw.com




 July 7, 2020

 VIA ECF

 Hon. Vincent F. Papalia, USBJ
 United States Bankruptcy Court
 Martin Luther King, Jr. Federal Building
 50 Walnut Street, 3d Floor
 Newark, NJ 07102

 RE:       Immune Pharmaceuticals, Inc., Case No. 19-13273 (Jointly Administered)

 Dear Judge Papalia:
 We are counsel to Discover Growth Fund, LLC (“Discover”) in the captioned chapter 11
 cases. This letter shall serve as Discover’s objection to the final fee applications of
 Lowenstein Sandler, LLP [Doc 502] and Gornitzky & Co. [Doc 518] and a supplement to
 the Supplemental Objection of Discover Growth Fund, LLC to Fee Applications of
 Chapter 11 Estate Professionals filed on May 26, 2020 [Doc 468] (“Supplemental
 Objection”) and Discover’s prior objection to the chapter 11 professionals’ fee
 applications filed in these cases. This letter and the Supplemental Objection shall
 likewise apply to any other fee applications that may be filed by any of the chapter 11
 professionals in these cases.

 Since the filing of the Supplemental Objection, Lowenstein Sandler, LLP, as special
 counsel to the debtors, and Gornitzky & Co., as special Israel counsel to the creditors’
 committee. As discussed in the Supplemental Objection, Lowenstein Sandler, LLP
 seeks an award of $134,082.50 in fees and $6,031.10 in expenses. Gornitzky & Co.
 seeks an award of $151,292.70 in fees and $3,696.86 in expenses.

 Discover objects to these fee applications for the reasons set forth in the Supplemental
 Objection, which are hereby in incorporated by reference. I note that, like its interim fee
 application [Doc 381], Lowenstein Sandler, LLP’s final fee application includes a
 proposed order directing payment within a specified number of days, which is
 objectionable for the reasons set forth in the Supplemental Objection. As such,
 Discover submits that these fee applications, like the others addressed in the
 Supplemental Objection, should be denied.




 Newark New York Trenton Philadelphia Wilmington                                      gibbonslaw.com
  Case 19-13273-VFP     Doc 527    Filed 07/07/20 Entered 07/07/20 12:47:36   Desc Main
                                  Document      Page 2 of 2


July 7, 2020
Page 2



   Respectfully submitted,




   Dale E. Barney
   Director

   Enc.
   Cc:  All parties in interest (via ECF/Email)
        Jonathan I. Rabinowitz, Esq.
        Morris Bauer, Esq.
        Jeffrey Prol, Esq.
        John Mairo, Esq.
        Yaron Elhawi, Esq.
